Fish, C. J.
The general rule is that a court of equity will not by injunction prevent the prosecution of a person for an alleged violation, of a municipal ordinance; nor will it, upon a petition for injunction of such a nature, inquire into the constitutionality, validity, or reasonableness of the ordinance for the alleged violation of which the prosecution has been instituted. White v. City of Tifton, 129 Ga. 582 (59 S. E. 299), and eases cited.

Judgment affirmed.


All the Justices concur.

O. S. Morgan, for plaintiff.
Denmark & Griffin, for defendant.